Per Curiam :
The notes in controversy were undoubtedly given by the defendant for the accommodation of the payee. They were discounted for him by the bank, and the proceeds placed to his credit. As the notes were made to the payee to raise money to enable him to carry on his business, no question arises- as to want of consideration. The defendant attempted to reform the notes upon the trial below, but the evidence was clearly insufficient for that purpose. There was but his own testimony, which was flatly contradicted by the cashier of the bank. There was but oath against oath, with the persuasive evidence of the notes in favor of the plaintiff. Under such circumstances, a chancellor will not reform an instrument: Phillips v. Meily, 106 Pa. 536; Jackson v. Payne, 114 Pa. 67; Jones v. Backus, 114 Pa. 132; North v. Williams, 120 Pa. 109. The facts and circumstances which the defendant relies upon as the equivalent *398of another witness, are clearly insufficient for that purpose. They are quite as consistent with the plaintiff’s theory as with that of the defendant.
Judgment affirmed.